Citation Nr: 1310453	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  92-06 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder as a result of head trauma. 

2.  Entitlement to an initial disability rating in excess of 50 percent for a post-traumatic headache disorder. 

3.  Entitlement to a disability rating in excess of 20 percent for the residuals of trauma to the dorsolumbar region with myositis. 

4.  Entitlement to a disability rating in excess of 20 percent for the residuals of a cervical spine injury. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico. 

A February 1991 rating decision established a separate 10 percent disability rating for the residuals of a cervical spine injury, effective from December 18, 1984, and continued a 10 percent disability rating for the residuals of trauma to the dorsolumbar region with myositis in accordance with the findings of an October 1989 Board decision.  By correspondence dated in May 1992, the Veteran perfected her appeal as to these matters. 

In a February 1993 rating decision, the RO granted entitlement to a 20 percent disability rating for the residuals of a cervical spine injury, effective from December 2, 1991.  Although the RO did not address this issue in a subsequent Supplemental Statement of the Case, as a higher schedular disability rating is possible, the issue of entitlement to an increased disability rating remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In a June 1994 rating decision, the RO denied service connection for a psychiatric disorder and for loss of vision and denied reopening a service connection claim for headaches.  By correspondence dated in April 1995, the Veteran perfected her appeal as to these matters.  In February 2003, she withdrew her appeal as to the issue of service connection loss of vision. 

A March 2000 hearing officer's decision granted service connection for post-traumatic headaches.  A 10 percent disability rating was assigned effective from May 18, 1992.  By correspondence dated in June 2001, the Veteran perfected her appeal as to this matter. 

In May 2002, the RO issued a rating decision increasing the Veteran's initial disability rating for her post-traumatic headaches from 10 to 30 percent.  The RO also increased her disability rating for her residuals of trauma to the dorsolumbar region with myositis from 10 to 20 percent, effective June 22, 2001.  As a higher schedular disability rating was possible with respect to each of these disabilities, the claims of entitlement to increased ratings remained before the Board on appeal.  See AB, 6 Vet. App. at 35. 

In March 2005, the Board remanded these claims to the RO via the Appeals Management Center (AMC), in Washington, DC.  The case was returned to the Board, and in January 2011, the Board rendered a decision on the claims.  The Board granted an initial 50 percent rating for the service-connected post-traumatic headaches in its decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court remanded to the Board the matters of entitlement to service connection for an acquired psychiatric disorder as a result of head trauma; an initial disability rating in excess of 50 percent for post-traumatic headache disorder; a disability rating in excess of 20 percent for residuals of trauma to the dorsolumbar region with myositis; and a disability rating in excess of 20 percent for the residuals of a cervical spine injury.  In turn, the Board remanded matters to the RO in January 2012 and the case is now returned to the Board.  On remand, the RO assigned a 50 percent disability rating for post-traumatic headaches effective from May 1992 (the date following the Veteran's service discharge) and granted service connection for traumatic brain injury with a disability rating of 10 percent effective from March 5, 2012.  The Veteran did not appeal any determinations concerning traumatic brain injury, therefore, the separate disability rating for traumatic brain injury is not on appeal.  

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A review of the record reveals that the Veteran had previously claimed entitlement to a TDIU, and was denied in December 2002.  While she did not perfect an appeal following the issuance of a Statement of the Case in June 2012, the Court has held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   As such, the issue has been included among those currently before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not had an acquired psychiatric disorder at any time during the course of the claim. 

2.  The Veteran is currently assigned the maximum 50 percent schedular rating for post-traumatic headaches under Diagnostic Code 8100.  

3.  The probative evidence of record establishes the Veteran's service-connected residuals of trauma to the dorsolumbar region with myositis do not result in more than moderate intervertebral disc syndrome and are not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; nor is there any evidence of ankylosis of the thoracolumbar spine. 

4.  The probative evidence of record establishes the Veteran's service-connected residuals of a cervical spine injury do not result in more than moderate intervertebral disc syndrome and are not severely limiting and are not manifested by forward flexion of the cervical spine 15 degrees or less; nor is there any evidence of ankylosis of the cervical spine. 

5.  The symptoms described by the Veteran for the disabilities whose ratings are at issue fit squarely within the criteria found in the relevant Diagnostic Codes for such disabilities.  The rating criteria contemplate not only her symptoms but the severity of her disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for an initial disability rating higher than 50 percent for post-traumatic headache disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2012).

3.  The criteria for a disability rating higher than 20 percent for the residuals of trauma to the dorsolumbar region with myositis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5021, 5291, 5293 (effective prior to September 26, 2003); Diagnostic Codes 5235-5243 (effective September 26, 2003).

4.  The criteria for a disability rating higher than 20 percent for residuals of a cervical spine injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290, 5293 (effective prior to September 26, 2003); Diagnostic Codes 5235-5243 (effective September 26, 2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in October 2002 and May 2005 the Veteran was notified of the evidence not of record that was necessary to substantiate her claims.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Concerning the claim for an increased initial disability rating for post-traumatic headache, this is an appeal arising from a grant of service connection; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See 
Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

For the remaining increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on her own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on her employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that she could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board is also satisfied there was compliance with the remand directives, after having reviewed the remand instructions and the record subsequent to return from remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, as there is no indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection for an Acquired Psychiatric Disorder

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304. 

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303. 

Service connection for certain chronic disorders, including psychosis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App.181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

As the Board noted in its March 2005 Remand, the Veteran contends, among other things, that she has an acquired psychiatric disorder that developed as a result of head trauma on March 30, 1982, when her jeep struck a tree.  Her service treatment records show she sustained injuries including a hematoma to the forehead, and she reported she had been unconscious for a period of approximately 10 minutes.  A June 1989 VA neuropsychological report noted that the reliability and validity of standard neuropsychological battery test results were questionable, but concluded that a diagnosis of mild organic mental disorder, secondary to concussion, was strongly suspected.  A June 1993 VA mental disorders examination report noted an Axis II diagnosis of organic personality syndrome secondary to head concussion.  It was also noted that the Veteran's claims file had not been available for review. 

In an April 1994 VA examination report, a board of two psychiatrists found, based upon a review of the Veteran's claims file and medical records, that there was no evidence of a psychiatric disorder.  The report, in essence, stated that the June 1989 and June 1993 opinions were incorrect because there was no objective evidence of record that the Veteran sustained head trauma.  As the Board noted in its March 2005 Remand, the April 1994 report stating there is no objective evidence of trauma appears to be inconsistent with service treatment records showing the Veteran sustained a hematoma to the forehead in the March 30, 1982 accident.  As the June 1989 and June 1993 reports were not apparently based upon a review of the evidence of record and as contemporaneous record demonstrate some degree of head trauma, the Board remanded the Veteran's claim for another VA examination and opinion. 

The September 2008 VA compensation examination report indicates that the examiner concluded there was no evidence indicating the Veteran had an acquired psychiatric (mental) disorder.  The examiner reviewed the Veteran's claims file and medical records and examined the Veteran in coming to this conclusion.  The report indicates that following service, the Veteran had no legal history, had obtained a bachelor's degree in education, and was a twice-divorced mother of two children with normal family relationships.  She described few social relationships; had leisure activities including going to the pool, taking walks, and attending family events; and had no history of suicide attempts, violence or assaultiveness; and no issues associated with alcohol or substance use. 

The Veteran's significant non-psychiatric conditions were said to include acute upper respiratory infections, unspecified viral infections, abdominal pain, myalgia and myositis, varicose veins, intervertebral disk displacement, migraines, impaired fasting glucose, and a hysterectomy.  She reported having received treatment for a mental disorder "a very long time ago" and did not know the condition.  She had not been hospitalized for a mental disorder. 

The report also concludes that there were no medical and/or psychiatric symptoms. It indicates that upon examination, the Veteran's general appearance was clean; her psychomotor activity was unremarkable; her speech was spontaneous; her attitude toward the examiner was cooperative; her affect was constricted; her mood was "stressed out;" her attention was intact, as she was able to do serial 7's and spell a word forward and backward; her orientation was intact as to person, time, and place; her thought process and content were unremarkable; there were no delusions; she understood the outcome of her behavior; her intelligence was below average; she did not understand she had a problem; there was no sleep impediment, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence; she interpreted proverbs appropriately; her impulse control was good; she had the ability to maintain minimum personal hygiene; and she had no problems with activities of daily living.  Her remote, recent, and intermediate memory were normal; and she was mentally competent and capable of managing her financial affairs. 

The Veteran had been employed fulltime as a mail clerk for the past 10 to 20 years, and she reported losing five weeks' work in the preceding year due to her physical condition.  Based on these findings, the examiner concluded the Veteran did not have a mental disorder.

The report of the September 2008 VA compensation examination is thorough, well-reasoned, and based on an objective clinical evaluation of the Veteran.  Hence, the findings expressed therein have the proper foundation and predicate and, therefore, are entitled to the most probative weight.  See Elkins v. Brown, 5 Vet. App 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993); Prejean v. West, 13 Vet. App. 444 (2000).  The Board was advised in the Joint Motion for Partial Remand to address whether service connection was warranted at the time of filing the claim, under McClain v. Nicholson, 21 Vet. App. 219 (2007).  The motion notes that an organic mental disorder due to concussion had been strongly suspected in June 1989, and that a diagnosis of organic personality syndrome secondary to a head concussion was made by a VA examiner in June 1993.  The representative has argued in October 2012 that service connection should be established under McClain, as the evidence showed an organic mental condition secondary to head trauma between 1989 and 1993.  However, the Board disagrees.  

The preponderance of the evidence shows that the Veteran did not actually have an organic mental condition during that time period.  While there was some evidence at the time that the Veteran did have a psychiatric disability, the preponderance of the evidence indicates that she did not in fact have one during that time period, and that the prior diagnoses were incorrect.  Service connection is not to be granted based on an incorrect diagnosis or incorrect evidence.  

Therefore, the Board finds the most probative, i.e., competent and credible, evidence of record indicates the Veteran has not had an acquired psychiatric disorder at any time since service discharge.  Consequently, there is no current disability to causally relate or attribute to her period of active service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  For these reasons and bases, the preponderance of the evidence is against her claim - in turn meaning there is no reasonable doubt to resolve in her favor, and that this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012). 

Post-Traumatic Headache Disorder

The Veteran's headache disorder has been rated at 50 percent disabling effective from May 18, 1992, the effective date of service connection for this disability. 

The Veteran's headache disorder is rated under Diagnostic Code 8100.  This code provision provides a maximum disability rating of 50 percent for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Since the maximum 50 percent disability rating is assigned for the entirety of the claim period, a higher schedular rating cannot be assigned under this diagnostic code.  The Board has reviewed the rating schedule and finds that no other diagnostic codes are appropriate.  The Board notes that in June 2012, a separate disability rating was assigned for traumatic brain injury under Diagnostic Code 8045, and that that determination has not been appealed.  

Dorsolumbar and Cervical Spine Disabilities

The Veteran filed her claim for an increase in her disability ratings for her service-connected residuals of trauma to the dorsolumbar region with myositis (dorsolumbar spine disability) and residuals of a cervical spine injury (cervical spine disability) in March 1990.  These disabilities are each currently rated as 20 percent disabling. 

At the time she filed her claim in March 1990, the Veteran's cervical spine disability was rated under Diagnostic Code 5290, which provided a 10 percent disability rating for slight limitation of cervical spine motion; a 20 percent disability rating for moderate limitation of cervical spine motion; and a maximum 30 percent disability rating for severe limitation of cervical spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290. 

Her dorsolumbar spine disability was rated under Diagnostic Code 5291, which provided slight limitation of motion of the dorsal spine was to be rated as noncompensable; moderate limitation of motion of the dorsal spine was to be rated 10 percent disabling; and severe limitation of motion of the dorsal spine was to be rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  As the Veteran's dorsolumbar spine disability is currently rated at 20 percent, she could not be entitled to a higher rating under this diagnostic code. 

Myositis was rated under Diagnostic Code 5021, which provides that myositis will be rated on limitation of motion of the affected part, as arthritis, degenerative.  Degenerative arthritis, established by X-ray findings, was rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  38 C.F.R. § 4/.71a; Diagnostic Code 5003. 

Intervertebral disc syndrome was rated under Diagnostic Code 5293, which provides for a noncompensable rating for postoperative cured intervertebral disc syndrome; and 10, 20, 40, and 60 percent ratings for mild, moderate, severe, and pronounced intervertebral disc syndrome, respectively.  The 60 percent rating is for persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  

Since filing her claim, however, the criteria for rating disabilities of the spine were amended on two occasions.  The Board is required to consider the claims in light of both the former and revised schedular rating criteria to determine whether increased ratings for the Veteran's spine disabilities are warranted.  

The General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, 38 C.F.R. § 4.17a, provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease: 

A 30 percent disability rating is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

A 40 percent disability rating is warranted where there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; 

A 50 percent disability rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine; and 

A 100 percent disability rating is warranted where there is unfavorable ankylosis of the entire spine. 

NOTE 1 to the General Rating Formula for Diseases and Injuries of the Spine indicates to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012) is for the sciatic nerve.  Under it, complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost, warrants an 80 percent rating.  Severe incomplete paralysis of it, with marked muscular atrophy, warrants a 60 percent rating.  Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve warrant 40, 20, and 10 percent ratings, respectively.  

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), and Lewis v. Derwinski, 3 Vet. App.259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The Board will consider the Veteran's dorsolumbar and cervical spine disabilities separately, with the dorsolumbar spine disability being considered first. 

The report of the Veteran's June 1992 VA compensation examination indicates there was some straightening of the lumbar lordotic curve and tenderness to pressure with evidence of moderate-severe spasms of the lumbar paravertebral musculature.  There was painful and limited movement.  Ranges of motion included 70 degrees of flexion, zero degrees of extension, 10 degrees of lateral flexion, and 30 degrees of rotation, left and right.  Straight leg raising and knee extension elicited back pain at 70 and 140 degrees bilaterally and there were no radicular signs. 

The report of the Veteran's March 1994 VA compensation examination indicates that she had cervico-dorsolumbar paravertebral muscle spasm with tenderness to palpitation.  She had loss of motion of the lumbar spine with lumbar flexion limited to 70 degrees; lateral flexion limited to 10 degrees, bilaterally; and rotation to 30 degrees, bilaterally. 

The report of the Veteran's April 1999 VA compensation examination indicates her ranges of motion of the lumbar spine were 80 degrees forward flexion, 20 degrees backward extension, 20 degrees lateral flexions, and 20 degrees rotations.  There was painful motion on the last degree of the range of motion measured.  There was mild objective evidence of painful motion on all movements of the lumbar spine.  There was mild lumbar paravertebral muscle spasm.  There was no objective evidence of weakness of the legs with a normal muscle strength of five out of five.  There was mild tenderness to palpation on the lumbar paravertebral muscles.  There were no postural abnormalities of the back and there are no fixed deformities.  There was evidence of mild lumbar spasm.  She had a normal gait and no muscular atrophy of the lower extremities.  A electromyograph of the lower extremities and paravertebral muscles showed no evidence of lumbar radiculopathy. 

On VA evaluation in May and December 2000, the Veteran had normal sensory and motor with no focal deficits noted.  

On private evaluation in February 2001, the Veteran complained of back pain radiating to the left leg.  A computed tomography (CT) scan showed central spinal canal stenosis at L4-5 and a bulging disc at L5-S1 mildly compressing the thecal sac and encroaching on the neural foramina.  

On VA evaluation in June 2001, the Veteran's muscle motor testing was 4+ at the hips and knees and 5 at the ankles.  Deep tendon reflexes were +2 at the knees and ankles.  The examiner concluded that the Veteran had radicular signs indicative of L4-5 and L5-S1 bulging.  

On VA rehabilitation evaluation in June 2001, the Veteran complained of low back pain radiating into her lower abdominal area, and numbness in her lower extremities.  Sensation was intact, and muscle strength was 5/5 except for internal rotation of the left and right lower extremities, where internal rotation was 4/5.  Coordination was normal.  There was no weakness.  

The report of the Veteran's July 2001 VA compensation examination indicates her ranges of motion of the lumbar spine were forward flexion of 60 degrees, backward extension of 10 degrees, and lateral flexions and rotations of 20 degrees.  There was no painful motion of the range of motion measured.  There was no objective evidence of painful motion on all movements of the dorsal and lumbar spine.  There was no dorsal and lumbar paravertebral muscle spasm.  It indicates that there was weakness of the left ankle dorsiflexor muscle, extensor hallucis longus, with the muscle strength graded 4 out of 5.  There was no tenderness to palpation of the lumbar paravertebral muscles.  There were no postural abnormalities of the back or fixed deformity.  There were no spasms.  The Veteran had a normal gait cycle; there was no muscle atrophy of the lower extremities; her knee jerks diminished +1 bilaterally; she had absent ankle jerks bilaterally; she had positive straight leg raising and Lesegue's sign on the left leg and negative straight leg raising and Lesegue's sign on the right leg. 

On VA evaluation in September 2001, there was no gross motor or sensory deficit.

The report of the Veteran's September 2002 VA compensation examination indicates she had straight leg raising right and left of 80 degrees and negative Lesegue's sign bilaterally.  Her lumbar spine forward flexion was 70 degrees; she was able to squat and walk on toes and heels without difficulty; and there was mild spasm of the lumbar paravertebral muscles.  X-rays suggested mild narrowing at L5-S1, raising the possibility of discogenic disease.

Private CT scan of the Veteran's lumbar spine in May 2005 showed bulging discs at L4-L5 and L5-S1.  

On VA evaluation in September 2006, the Veteran's range of motion was intact, her muscle tone was adequate, and she had no gross motor or sensory deficit.

On VA evaluation in July 2007, the Veteran denied numbness on her extremities, and urinary or fecal incontinence, and there was no gross motor or sensory deficit.  

The report of the Veteran's August 2008 VA compensation examination provides thoracolumbar spine range of motion as forward flexion of 70 degrees; extension of 20 degrees; lateral bending right of 20 degrees; lateral bending left of 30 degrees; lateral rotation right of 20 degrees; and lateral rotation left of 20 degrees.  There was pain on motion at 70 degrees flexion; 70 degrees extension; 70 degrees lateral bending right and left; and 20 degrees rotation right and left.  The functional use was not additionally limited by fatigue, weakness, lack of endurance, incoordination, or repetition.  In summary, the functional limitations of the Veteran's thoracolumbar spine were 70 to 90 degrees for flexion; and 20 to 30 degrees extension, lateral bending, right and left, and rotation, right and left.  There was tenderness to palpitation at T4 and T5 and L4-L5 paravertebral muscles.  There was no muscle spasm or guarding severe enough to result in an abnormal gait, abnormal spinal contour, reversed lordosis or abnormal kyphosis.  There were no postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of the thoracolumbar spine. 

On March 2009 VA evaluation (found on Virtual VA-VA's electronic data storage system), the Veteran had an adequate range of motion of motion.  The assessment was intervertebral disc displacement, L5-S1, with pain especially in prolonged positions.  In June 2009 (also found on Virtual VA), she had an adequate range of motion and no motor or sensory deficits.  
 
The report of the Veteran's private evaluation in May 2011 showed low back diffuse tenderness but a full range of motion and 5/5 strength.  In June 2011, she had tenderness but 5/5 strength.  

On VA evaluation in August 2011 (found on Virtual VA), the Veteran reported low back and right leg pain down to about the foot, associated with numbness and weakness of the right leg and foot, with throbbing and shooting.  On examination, her sensory was normal bilaterally in her lower extremities, and her motor was 5/5 bilaterally in the lower extremities.  Reflexes were 2/4 in the knees, but 0/4 in the right ankle and 1/4 in the left ankle.  The impressions were chronic low back pain; and L5-S1 right paracentral disc protrusion.  

The report of the Veteran's March 2012 VA examination showed forward flexion of the Veteran's thoracolumbar spine was to 35 degrees, with painful motion beginning at 15 degrees.  Extension backward was to 10 degrees, with painful motion beginning at five degrees.  Right and left lateral flexion were to 15 degrees, with pain beginning at 10 degrees.  Right and left lateral rotation were to 20 degrees, with pain beginning at 10 degrees.  After three repetitions, forward flexion was to 35 degrees, extension backwards was to five degrees, right and left lateral flexion were to five degrees, and right and left rotation were to 20 degrees.  There was less movement than normal and pain on movement.  She had guarding of muscle spasm in her thoracolumbar spine, but it did not result in an abnormal gait or spinal contour.  The examiner indicated that the Veteran did not have intervertebral disc syndrome of her thoracolumbar spine.  The examiner indicated that due to the Veteran's thoracolumbar spine condition, she was limited to a sedentary job.  

Based on the above competent medical evidence, the Board finds the probative evidence of record establishes the Veteran's service-connected dorsolumbar disability has not been manifested by more than moderate intervertebral disc syndrome; forward flexion of the thoracolumbar spine limited to 30 degrees or less; or any ankylosis of the thoracolumbar spine at any time during the rating period.  

On the matter of intervertebral disc syndrome under Diagnostic Code 5293, there were no radicular signs on VA examination in June 1992.  In April 1999, there was no leg weakness and strength was 5/5 and an electromyogram was negative.  The Veteran had normal sensory and motor with no focal deficits in May and December 2000, and only mild compression of the thecal sac in February 2001.  Motor testing was no worse than 4+ in her lower extremities, when deep tendon reflexes were normal, sensation was intact, and there was no weakness.  The July 2001 VA examination documented a very short-lived slight left lower extremity weakness of 4/5, and diminished knee and absent ankle jerks, but importantly, there was no muscle atrophy.  

As of the September 2001 evaluation, there was no gross motor or sensory deficit.  Muscle tone was adequate in September 2006 and she then and in July 2007 denied numbness and had no motor or sensory deficit.  Again in June 2009, there were no motor or sensory deficits and in May and June 2011, she had 5/5 strength.  In August 2011, her sensory was normal and motor was 5/5.  Reflexes were 2/4 at the knees.  While they were 0/4 at the right ankle and 1/4 at the left ankle, again, she had normal motor.  The examiner in March 2012 indicated that she did not have intervertebral disc syndrome of her thoracolumbar spine.

On the matter of whether the Veteran's forward flexion of her thoracolumbar spine  has been limited to 30 degrees or less, all of the evidence in this regard indicates that it has not.  This includes the reports of VA examinations which measured the range of motion and showed it to be to more than 30 degrees in the Veteran's thoracolumbar spine.  On the matter of whether the Veteran has had any ankylosis of the thoracolumbar spine at any time during the rating period, none of the evidence indicates that she has.  This includes radiographic reports and the reports of examiners who have examined her and recorded their findings, and who have found her to have significant range of motion.  Moreover, the examiner in August 2008 indicated that there was no ankylosis.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not warrant a higher rating.  As stated earlier, the preponderance of the evidence indicates that the Veteran's motor status and strength have been normal or very close to normal throughout the entirety of the rating period, and there has been no atrophy.  Overall functional impairment is not indicative of a higher rating.  The representative argued in October 2012 that a 20 percent rating fails to take into account additional limitation of movement identified by the examiner in March 2012.  By this, the representative appears to be alluding to the fact that painful motion started at 15 degrees when the Veteran forward flexed her thoracolumbar spine.  However, what is to be compensated under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is functional impairment caused by pain.  The Veteran was able to flex her thoracolumbar spine to 35 degrees, even though there was pain, so the pain did not limit her flexion to 15 degrees.  The Board notes the arguments made in the Joint Motion for Partial Remand, regarding the occurrence and duration of flare-ups and hardships imposed, but once again, the Board notes that the findings including of strength and motor status and have been basically normal or very close to normal, so as to prevent a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Based on all of the evidence, the Veteran is not entitled to a higher disability rating for her dorsolumbar spine disability.  See 38 C.F.R. § 4.71a. 

Regarding the cervical spine, on January 1991 VA evaluation, the Veteran referred to episodes of losing strength in her hand and arms and a current sensation on her hand that would last for several minutes.  

A November 1991 VA electromyogram of the Veteran's cervical paravertebral and upper extremities was normal with no evidence of radiculopathy.  

December 1991 VA X-rays of the Veteran's cervical spine showed no disc space narrowing, although there was evidence of paracervical muscle spasm.

The report of the Veteran's June 1992 VA compensation examination indicates there was some straightening of the cervical lordotic curve and there was pain to pressure over the cervical, paravertebral, and upper back muscles, moderate-severe, with several tender fibrotic nodules.  There was painful neck movement and ranges of motion of 30 degrees flexion; 30 degrees extension; 10 degrees lateral flexion, left and right; and 30 degrees rotation, left and right. 

The report of the Veteran's March 1994 VA compensation examination indicates that she had cervico-dorsolumbar paravertebral muscle spasm with tenderness to palpitation.  She had loss of motion of the cervical spine with flexion limited to 30 degrees; lateral flexion limited to 10 degrees, bilaterally; and rotation to 30 degrees, bilaterally. 

On private evaluation in April 1998, the Veteran complained of right hand, elbow, and shoulder pain for more than 5 months.  She denied numbness but reported decreased grip strength.  Tinel was positive.  An upper extremity nerve conduction study was normal with no evidence of entrapment neuropathy of the median or ulnar nerves.  

On VA evaluations in May and December 2000, the Veteran had normal sensory and motor with no focal deficits noted.  

On VA evaluation in June 2001, the Veteran's muscle motor testing was 5 in her upper extremities and deep tendon reflexes were +2 in the upper extremities bilaterally.  In August 2001, muscle strength was 5/5.  

On VA evaluations in September 2001 and April 2002, the Veteran's range of motion was intact and her muscle tone was adequate and there was no gross motor of sensory deficit.

The report of the Veteran's September 2002 VA compensation examination indicates her cervical spine had a normal range of motion with normal forward flexion, backward extension, and lateral movements. 

On VA evaluation in April 2003, the Veteran's range of motion was intact and her muscle tone was adequate.

On VA evaluation in September 2006, the Veteran's range of motion was intact, her muscle tone was adequate, and she had no gross motor or sensory deficit.

The report of the Veteran's August 2008 VA compensation examination indicates that the Veteran's cervical spine forward flexion was to 30 degrees; extension was to 30 degrees; lateral flexion was to 30 degrees bilaterally; and lateral rotation was to 45 degrees bilaterally.  There was pain on motion at 30 degrees flexion; 30 degrees extension; 30 degrees lateral bending right; and 45 degrees rotation right and left.  Functional use was not additionally limited by fatigue, weakness, lack of endurance, incoordination, or repetition.  In summary, the report indicates the functional limitations of the Veteran's cervical spine were 30 to 35 degrees for flexion, extension, and lateral flexion, right and left; and 45 to 80 degrees lateral rotation, right and left.  It indicates there were no postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of the cervical spine. 

On March 2009 VA evaluation (found on Virtual VA), the Veteran had an adequate range of motion of motion.  She had increased muscle tone in her cervical area, with associated point tenderness.  

On June 2009 VA evaluation (found on Virtual VA), the Veteran had an adequate range of motion and adequate muscle tone, and no motor or sensory deficits.  

The report of the Veteran's March 2012 VA examination indicates that on range of motion testing of the Veteran's cervical spine, forward flexion was to 35 degrees, with painful motion beginning at 20 degrees.  Extension was to 15 degrees, with painful motion beginning at 10 degrees.  Right and left lateral flexion were to 20 degrees, with painful motion beginning at 15 degrees.  Right and left lateral rotation were to 70 degrees, with painful motion beginning at 50 and 55 degrees respectively.  After three repetitions, forward flexion was to 35 degrees, extension was to 15 degrees, right and left lateral flexion were to 20 degrees, and right and left lateral rotation were to 70 degrees.  The Veteran had guarding or muscle spasm in her cervical spine, but it did not result in abnormal gait or spinal contour.  Tested muscle strength in her upper extremities was 5/5 bilaterally, there was no atrophy, reflexes were 2+, and sensory was normal.  The Veteran had no radicular pain and no intervertebral disc syndrome of her cervical spine.  The examiner indicated that due to the Veteran's cervical spine disability, she was limited to a sedentary type job.  

Based on the evidence, the Board finds the probative medical evidence of record establishes the Veteran's service-connected cervical spine disability results in no more than moderate intervertebral disc syndrome.  Electromyograms in November 1991 and April 1998, when she had complained of upper extremity symptoms, were normal, and she had normal sensory and/or motor exams in May and December 2000, June, August, and September 2001, April 2002, and September 2006.  Her muscle strength was normal in her upper extremities, without atrophy, on VA examination in March 2012, and sensory was normal.  Moreover, the examiner indicated that the Veteran had no radicular pain and no intervertebral disc syndrome of her cervical spine.  

Moreover, the Board concludes that the cervical spine disability is not severely limiting and is not manifested by forward flexion of the cervical spine limited to 15 degrees or less; nor is there any evidence of ankylosis of the cervical spine.  The examination reports above show motion significantly beyond 15 degrees, even considering the effects of pain and repetitive use.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 do not warrant a higher rating.  The preponderance of the evidence indicates that the Veteran's motor status and strength have been normal or very close to normal, and there has been no atrophy.  Overall functional impairment is not indicative of a higher rating.  Therefore, the Veteran is not entitled to a higher disability rating for her cervical spine disability.  See 38 C.F.R. § 4.71a.  

The Board further finds that no ratings should be assigned pursuant to NOTE 1 to the General Formula for Diseases and Injuries of the Spine, or under Diagnostic Code 8520.  The preponderance of the evidence indicates that the Veteran does not have any objective neurological abnormalities associated with either her service-connected dorsolumbar spine or cervical spine disability, other than the very short-lived slightly positive findings noted above.  While the Joint Motion for Partial Remand notes that the Veteran had complained of occasional dribbling of urine on sneezing during April 1999 and July 2001 VA examinations, and suggests that a compensable rating should be assigned for sciatic neuropathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520, such complaints have not been attributed to intervertebral disc syndrome, none of the nerve conduction studies or electromyograms which have been conducted have shown any objective evidence of intervertebral disc syndromes, and the clinical findings in the Veteran's extremities have been essentially normal.  Moreover, the March 2012 VA examination report indicates that the Veteran does not have intervertebral disc syndrome, and that was after the Veteran was specifically examined for the same.

Since the Veteran has not had any incapacitating episodes of intervertebral disc syndrome, a higher rating under the new Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  

Extra-schedular consideration

Finally, the Board finds that the Veteran's headaches, dorsolumbar, and cervical spine disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  
	
The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and so that the Veteran's disability pictures are contemplated by the rating schedule.  The Veteran has headaches and Diagnostic Code 8100 is adequate to rate them.  Likewise, the Veteran has cervical and dorsolumbar spine disabilities and the schedular rating criteria which have been considered, concerning cervical and dorsolumbar spine disabilities, are adequate to rate them.  The Joint Motion for Partial Remand has directed the Board's attention to certain evidence.  In reply, the Board notes that the Veteran's May 1992 report that she could not finish her career as a physical education teacher or meet physical requirements for retention in the Army Reserve following her in-service Jeep accident; her time cards from 1996 through 2005 indicating annual and sick leave used; a medical history notation given during the Veteran's April 1999 VA examination that she claimed she was absent for 30 days due to her back condition; testimony during her June 2001 hearing that she missed a lot of work; a June 2005 letter from her supervisor stating that her ailments had a negative impact on her work performance and her attendance; and a September 2008 VA medical record noting 5 weeks lost from work in the past 12 months are not examples of marked interference with employment due to the service-connected disabilities at issue.  Moreover, and more importantly, these pieces of evidence do not show that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  Some occupational impairment is expected from disabilities, see 38 U.S.C.A. § 1155, and the Veteran's disabilities have been rated as 50, 20, and 20 percent disabling under the rating schedule.  These rating in themselves are indicative of significant impairment.  Since the rating criteria reasonably describe the Veteran's disability levels and symptomatology and it has been found that the disability pictures are contemplated by the rating schedule, the analysis must end there and referral for extraschedular consideration is not warranted.  Accordingly, the claims will not be referred for extra-schedular consideration.


ORDER

Service connection for an acquired psychiatric disorder is denied. 

An initial disability rating in excess of 50 percent for post-traumatic headache disorder is denied. 

A disability rating in excess of 20 percent for the residuals of trauma to the dorsolumbar region with myositis is denied. 

A disability rating in excess of 20 percent for the residuals of a cervical spine injury is denied. 


REMAND

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2012).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2012).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2012).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342   (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id.  

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.  To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In this case, service connection is in effect for post-traumatic headaches, rated at 50 percent from May 18, 1992; residuals of cervical spine injuries, rated at 20 percent from December 2, 1991; residuals of trauma dorsolumbar region with myositis, rated at 10 percent from December 18, 1984, and 20 percent from June 22, 2001; and traumatic brain injury rated at 10 percent from March 5, 2012.  The combined disability rating is 10 percent from December 18, 1884; 30 percent from December 2, 1991; 60 percent from May 18, 1992; and 70 percent from June 22, 2001.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2012).  As such, the Veteran currently meets the percentage criteria laid out in 38 C.F.R. § 4.16(a) (2012). 

A VA general medical examination report dated in September 2002 shows that the Veteran reported being employed by the United States Postal Service.  A United States Postal Job Certification dated in March 2012 shows that the Veteran was said to have been accommodated due to her conditions.  The Board finds that it is unclear whether the Veteran is currently employed, and whether her service-connected disabilities prevent her from engaging in substantially gainful employment.  As such, on remand, the Veteran should be afforded a VA examination in order to obtain an opinion as to whether the service-connected disabilities have impacted her ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a VA examination to determine whether her service-connected disabilities (post-traumatic headaches, residuals of cervical spine injuries, residuals of trauma dorsolumbar region with myositis, and traumatic brain injury) in combination prevent her from securing or following employment for which her education and occupational experience would otherwise qualify her.

The claims file, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner is requested to determine whether the Veteran is currently working.

If not, the examiner shall opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities in combination preclude her from securing or following substantially gainful employment for which her education and occupational experience would otherwise qualify her. 

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


